                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                  CRIMINAL NO. 1:18CR40
                                                (Judge Keeley)

TARA PONCEROFF,

                    Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 47),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On    February    14,   2019,   the   defendant,    Tara    Ponceroff

(“Ponceroff”), appeared before United States Magistrate Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to   Count    Two   of   the   Indictment.   Ponceroff    stated   that   she

understood that the magistrate judge is not a United States

district judge, and consented to pleading before the magistrate

judge.      This Court had referred the guilty plea to the magistrate

judge for the purposes of administering the allocution pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether     the   plea   was   knowingly   and   voluntarily   entered,   and

recommending to this Court whether the plea should be accepted.

       Based upon Ponceroff’s statements during the plea hearing and

the testimony of First Lt. Robert Talkington, the magistrate judge

found that Ponceroff was competent to enter a plea, that the plea

was freely and voluntarily given, that she was aware of the nature
USA v. PONCEROFF                                          1:18CR40

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 47),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

of the charges against her and the consequences of her plea, and

that a factual basis existed for the tendered plea. On February 15,

2019, the magistrate judge entered an Report and Recommendation

Concerning Plea of Guilty in Felony Case (“R&R”) (dkt. no. 47)

finding a factual basis for the plea and recommended that this

Court accept Ponceroff’s plea of guilty to Count Two of the

Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Ponceroff’s guilty plea, and ADJUGES her GUILTY of the

crime charged in Count Two of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                2
USA v. PONCEROFF                                             1:18CR40

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 47),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Ponceroff, and prepare a presentence report for

the Court;

        2.   The Government and Ponceroff shall provide their versions

of the offense to the probation officer by March 11, 2019;

        3.   The presentence report shall be disclosed to Ponceroff,

defense counsel, and the United States on or before May 6, 2019;

however, the Probation Officer shall not disclose any sentencing

recommendations made pursuant to Fed. R. Crim. P. 32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before May 20, 2019;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before May 28, 2019; and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before May 28,

2019.




                                   3
USA v. PONCEROFF                                                  1:18CR40

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 47),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The magistrate judge remanded Ponceroff to the custody of the

United States Marshal Service.

     The   Court   will   conduct    the   sentencing   hearing   for   the

defendant on Monday, June 10, 2019 at 10:30 A.M. at the Clarksburg,

West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: March 1, 2019


                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      4
